DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/126,645, filed 12/18/2020, claims priority from US Provisional Application 62/950,901, filed 12/19/2019.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of November 17, 2021. 
Independent claims 1 and 11 have been amended, and dependent claims 8 and 18 have been cancelled.
Claims 1-7, 9-17, and 19-20 are pending, of which claims 1 and 11 are independent.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The expression “correlating the attributes of the requesting entity to the attributes of the requested entity” is vague and indefinite.  One of ordinary skill in the art at the time the application was filed would not know what the “attributes of the requesting entity” are, nor what the “attributes of the requested entity” are, nor how to correlate these two sets of attributes.
Claims 3 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The expression “big data technology” is vague and indefinite.  One of ordinary skill in the art at the time the application was filed would not know what this expression refers to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-7, 9-17, and 19-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-7 and 9-10 are method claims that recite: “A computer implemented method for managing associations between a plurality of entities in a networked environment”.  Claims 11-17, and 19-20 are apparatus claims that recites a “processing unit” operative to perform the methods recited in method claims 1-7 and 9-10. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-7, 9-17, and 19-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-7, 9-17, and 19-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the following claimed steps in independent claim 1 (emphasis added): 
"based on an acceptance of connection request by at least of one of the selected nodes, associating with said node through one or more interaction mediums provided by the biometric data,” 

Independent claim 11
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
Moreover, claims 1-7, 9-17, and 19-20 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
As stated in the following claimed steps in independent claim 1 (emphasis added): 
	"accessing a network graph for the plurality of entities registered with the processing unit wherein the network graph comprises pre-identified connections for the plurality of entities, based on an entity profile for each of the plurality of entities;
		determining an importance score for each of the nodes in relation to the requesting node;
	identifying one or more nodes with the importance scores above a predetermined threshold;
	displaying a list of identified nodes on a graphical user interface associated with a client device of the requesting node.” 

All of the above cited steps are from the branch of mathematics called “graph theory”. 
Independent claim 11 recites similar steps. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 and 11 recite “determining an importance score for each of the nodes in relation to the requesting node;”, but do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-7, 9-17, and 19-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-7, 9-17, and 19-20 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

Moreover, in regards to Step 2B of the Alice/Mayo analysis, the newly added features to independent claims 1 and 11 merely recite extra-solution activity such as “obtaining” data, “verifying” that the obtained data matches the data of the requesting entity, or “correlating” attributes of requesting and requested entities. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-7, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039688 A1 to Ahn et al. (“Ahn”. Filed Aug. 5, 2016. Published Feb. 8, 2018) in view of US 9,147,117 B1 to Madhu et al. (“Madhu”. Filed June 11, 2014.  Published Sept. 29, 2015), and further in view of US 2014/0114965 A1 to Balduzzi et al. (“Balduzzi”, Eff. Filed Oct. 19, 2012.  Published Apr. 24, 2014). 
In regards to claim 1, 
1. A computer implemented method for managing associations between a plurality of entities in a networked environment, the method comprising:
	receiving, at a processing unit, a request for connection to at least one of the plurality of entities;

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed. When one member follows another, the member who is following may receive automatic notifications about various activities undertaken by the member being followed.”)

	accessing a network graph for the plurality of entities registered with the processing unit wherein the network graph comprises pre- identified connections for the plurality of entities, based on an entity profile for each of the plurality of entities;
	determining an importance score for each of the nodes in relation to the requesting node;

(See Ahn, para. [0033]: “The importance module 280 may compute a status of an entity in a graph. For example, the status of the entity may be determined by node degree techniques, views the entity received on a website, search engine referral traffic, network centrality calculations, or other suitable algorithms. In some embodiments, the network centrality calculations may include betweenness centrality or an eigenvector centrality. The importance module 280 may determine importance scores indicative of the status of the entity.”)

(See Ahn, para. [0077]: “In operation 740, the importance module 280 identifies a set of importance scores for a set of second members within the one or more specified clusters (e.g., a second cluster or a third cluster). The set of second members each having a level of importance within the one or more specified clusters. The importance score may measure an importance or value of a member within the social network system 10, with respect to a given microindustry. In some embodiments, to identify the importance score, the importance module 280 may define a graph including a set of nodes and edges. The nodes may represent members having user profiles associated with one or more second cluster and one or more third cluster. The edges may extend between nodes of the graph where members represented by the node are connected on the social network system 10. The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

	identifying one or more nodes with the importance scores above a predetermined threshold;

(See Ahn, para. [0052]: “In operation 410, the movement module 230 continuously monitors the set of social network data to identify the change of association, within one or more user profiles of the set of user profiles, from the first entity to the second entity. In some embodiments, the change of association of the operation 410 may be a first change of association. The movement module 230 may continuously monitor the set of social network data by periodic access of the social network data directly or via a network. For example, the periodic access may be performed as predetermined time intervals or based on one or more events identified within the social network data or the social network system 10. An event may be a change in the set of social network data sufficient to cause a change in a set of user profiles above a predetermined threshold. For example, a merger of two entities or a dissolution of an entity causing a change of association of a number of members of the social network system 10 may cause the movement module 230 to access the social network data and identify the change of association.”)

(See Ahn, para. [0053]: “In some instances, continuous monitoring of the set of social network data may be performed by periodic or continuous updates from the social network system 10. In these embodiments, the movement module 230 may be understood to be continuously listening for updates from the social network system 10. The social network system 10, upon receiving a user profile update including a change of association, may transmit the change of association to the movement module 230.”)

	displaying a list of identified nodes on a graphical user interface associated with a client device of the requesting node;

(See Ahn, para. [0062]: “In some embodiments, the entity feature vector may be identified based on a parameterization of the clustering process (e.g., the method 300, the method 600, or the method 500). For example, where the operation is being performed to identify clusters based on a region, the entity feature vector may be identified based on region attributes for user profiles associated with the entity. The identified entity feature vector may be an attribute included in a highest proportion of user profiles associated with the entity, based on a parameter specified as a basis for generating clusters.”)

	transmitting a connection request to selected one or more nodes; and

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed.”)

(See Ahn, para. [0075]: “In operation 720, the interest module 270 identifies a contact history for the first member. The contact history representing one or more entities of the one or more specified clusters with which the first member has interacted. The contact history may be identified by the interest module 270 by accessing the user profile of the first member on the database 16. The contact history may include member connections in the social network system 10, messages to other members, and other connections to one or more member of the social network system 10.”)

However, under a conservative interpretation of Ahn, it could be argued that Ahn does not explicitly teach the italicized features below, which are taught by Madhu:
	based on an acceptance of connection request by at least of one of the selected nodes, associating with said node through one or more interaction mediums provided by the biometric data, 

(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

(See Madhu, col.12, lines 13-17: “Module 1006 includes a social network services module which can be programmed to allow users to opt into the Socure service or system. A user may sign into the Socure system by using one or more social network identities.”)

(See Madhu, col.12, lines 17-29: “Various data storage media 1008 can be provided to store data in association with operation of the system. The data storage media can be programmed for storage and retrieval of authentication and authorization data, for example. Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers, for example, which are distinctive, measurable characteristics used to label and describe individuals. Biometric identifiers are often categorized as physiological versus behavioral characteristics. A physiological biometric can identify a user by voice, DNA, hand print or behavior. Behavioral biometrics are related to the behavior of a person, including but not limited to: typing, rhythm, gait, and voice, among others.”)

The computer implemented method of claim 1 wherein biometric data is used for payment processing for one or more services available to the entity.

(See Madhu, col.2, lines 36-43: “FIGS. 1 and 2 provide an overview of various process aspects and system components associated with certain embodiments of the invention. As shown, a facial evaluation system 102 can be programmed to communicate and/or execute a facial recognition application 104 in association with one or more end users 106. In one scenario, the end user 106 may attempt to interface with or access a client system 108, such as to perform a variety of online transactions.”)

(See Madhu, col.2, lines 44-50: “In various embodiments, the client system 108 may be associated with an entity or enterprise involved in many different areas of online transaction or authorization, including but not limited to: financial services, payments, electronic commerce, gaming, merchant services, government services, and/or many other kinds of computer systems or services requiring identity verification or user authentication.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, because doing so results in “more effective computer-implemented tools, strategies, and techniques that can help to authenticate users of computer-based and online systems and to reduce the potential for malicious or fraudulent online activity” (See Madhu, col.1, lines 38-43).  
It is noted that Ahn’s para. [0077] discloses that “In some embodiments, to identify the importance score, the importance module 280 may define a graph including a set of nodes and edges. The nodes may represent members having user profiles associated with one or more second cluster and one or more third cluster. The edges may extend between nodes of the graph where members represented by the node are connected on the social network system 10.”
It is also noted that Ahn’s para. [0077] also discloses that “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”
However, under a conservative interpretation of Ahn and Madhu, it could be argued that neither Ahn nor Madhu explicitly teaches the italicized features below, which are taught by Balduzzi:

wherein the importance score is determined by: 
obtaining one or more attributes from a requesting entity by use of a questionnaire and biometric data;
obtaining one or more attributes from a requested entity by use of a questionnaire and biometric data; 

(See Balduzzi, para.  [0015]: “In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof.”)

(See Balduzzi, para.  [0015]: “Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof.”)

obtaining personal information from the requesting entity by use of a questionnaire; 

(See Balduzzi, para.  [0015]: “Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof.”)

obtaining biometric data from the requesting entity; 
(See Balduzzi, para.  [0015]: “In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof.”)

(See Balduzzi, para.  [0015]: “Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof.”)

verifying that the biometric data from the requesting entity matches the personal information of the requesting entity; and 
correlating the attributes of the requesting entity to the attributes of the requested entity.

(See Balduzzi, para. [0015]: “In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof. Therefore, an entity identifier may conceal the true identity of an entity. For example, in the case that the entity is an individual, the entity identifier may be used to retain anonymity and privacy regarding the individual's true identity, contextual data and attributes. In one embodiment, an attribute can include and is not limited to demographic information, interests, preferences, educational background, physical attributes, medical or health-related information, biometric signatures, or any combination thereof. Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof. Contextual data can include and is not limited to a location, a range, a surrounding, an individual, an item, an event, an experience, or combinations thereof. Entity identification can include and is not limited to user account information or user profile information.”)

(See Balduzzi, para. [0020]: “The step of retrieving entity identification, contextual data and a plurality of attributes associated with either of the requesting entity or a third party entity, and for the one or more entity identifiers from one or more databases can include retrieving any of entity identification, entity attributes, account information and combinations thereof. The step of performing the one or more match analyses can include assigning a relative value to matched attributes, the relative value of the matched attributes used in calculating a matching score. The matching score can be used to present matches or recommendations. The step of formatting the match analysis output can include formatting the output data according to the matching criteria and the requesting entity user device output formatting. Therefore, in addition to presenting matches, match analyses can also include recommendations.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033] and [0077]), with the use of biometric data for user authentication, as further taught by Madhu above, because doing so results in “more effective computer-implemented tools, strategies, and techniques that can help to authenticate users of computer-based and online systems and to reduce the potential for malicious or fraudulent online activity” (See Madhu, col.1, lines 38-43), and further modifying the combination of Ahn and Madhu, with Balduzzi’s use of an “entity identifier” containing information about the individual's true identity, contextual data and attributes , and also “performing the one or more match analyses [that] can include assigning a relative value to matched attributes, the relative value of the matched attributes used in calculating a matching score”, because the use of the “entity identifier” enables retaining “anonymity and privacy regarding the individual's true identity, contextual data and attributes”.  (See Balduzzi,para. [0015]).

In regards to claim 2, 
2. The computer implemented method of claim 1 wherein the entity profile comprises metadata and one or more attributes related to an entity and wherein the one or more attribute relates to at least one of personality traits, sexual compatibility, biometric data including DNA and genome samples.

(See Madhu, col.12, lines 17-29: “Various data storage media 1008 can be provided to store data in association with operation of the system. The data storage media can be programmed for storage and retrieval of authentication and authorization data, for example. Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers, for example, which are distinctive, measurable characteristics used to label and describe individuals. Biometric identifiers are often categorized as physiological versus behavioral characteristics. A physiological biometric can identify a user by voice, DNA, hand print or behavior. Behavioral biometrics are related to the behavior of a person, including but not limited to: typing, rhythm, gait, and voice, among others.”)

In regards to claim 4, 
4. The computer implemented method of claim 1 wherein the importance score is based on a correlation of one or more attributes from the user profile information of the two nodes.

(See Ahn, para. [0077]: “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

The Examiner interprets that Ahn’s “centrality measures on the graph” (such as betweenness centrality, a seniority score, or a propensity module), and/or Ahn’s “interaction statistics from a social network” (such as profile views, search queries, and the like) used to generate the importance score in Ahn, reads on the claimed “correlation of one or more attributes from the user profile information of the two nodes”.



In regards to claim 5, 
5. The computer implemented method of claim 1 wherein the importance score is based on one or more selected preferences inputted by the requesting node.

(See Ahn, para. [0077]: “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

The Examiner interprets that  

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed. When one member follows another, the member who is following may receive automatic notifications about various activities undertaken by the member being followed.”)

The Examiner interprets that ““Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection” reads on the claimed features.


In regards to claim 6, 
6. The computer implemented method of claim 1 wherein the network graph is updated once the requesting node accepts a connection request for at least one entity.

(See Ahn, para. [0028]: “The movement module 230 identifies movement data represented in sets of member profiles. In some instances, the movement data may indicate a change of association of a member of the social network system 10 between a first entity and a second entity. The movement data may be indicated by a change or modification of member profiles indicating a new current employer, or other changes of association. In some instances, the movement module 230 identifies movement data in response to an update or change indication from the social network system 10 responsive to changes in member profiles. In some instances, the movement module 230 monitors the sets of social network data to identify changes of association. The monitoring may be continuous or may be periodic, in some embodiments.”)

In regards to claim 7, 
7. The computer implemented method of claim 1 wherein each of the plurality of entities is authenticated through biometric recognition.

(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

In regards to claims 11, 12, and 14-17, they are rejected on the same grounds as claims 1, 2, and 4-7, respectively. 
Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Madhu as applied to independent claims 1 and 11 above, and further in view of US 2017/0221010 A1 to Brdiczka et al. (“Brdiczka”. Eff. Filed Aug. 17, 2016.  Published Aug. 3, 2017). 
In regards to claim 3, Madhu teaches: 
3. The computer implemented method of claim 1 further comprising calculating an integrity score for each of the plurality of entity 

	(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized features below, which are taught by Brdiczka:
using big data technology assessing authenticity of one or more information provided by said entity.

(See Brdiczka, para. [0041]: “FIG. 3 presents a flowchart generally representing the steps undertaken in one embodiment for data mining messaging systems to discover job opportunities matching a candidate with associated references.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Brdiczka’s system and method for data mining messaging systems to discover references to companies with job opportunities matching a candidate (see Abstract), because Brdiczka’s system and method for generating a short list of matching jobs is a practical application of the combination of Ahn and Madhu.  
In regards to claim 9, while Ahn discloses determining importance scores of nodes: 
 (See Ahn, para. [0033]: “The importance module 280 may compute a status of an entity in a graph. For example, the status of the entity may be determined by node degree techniques, views the entity received on a website, search engine referral traffic, network centrality calculations, or other suitable algorithms. In some embodiments, the network centrality calculations may include betweenness centrality or an eigenvector centrality. The importance module 280 may determine importance scores indicative of the status of the entity.”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized features below, which are taught by Brdiczka:
9. The computer implemented method of claim 1 wherein the method comprises sorting the one or more identified nodes based on the determined importance scores.

(See Brdiczka, para. [0036]: “The company graph constructor 244 may include a company connector 246 having functionality for determining the company connections for each node of the referral graph and a company referral score generator 248 having functionality for generating a referral score for each company of the companies determined for each node of the referral graph.”)

(See Brdiczka, para. [0038]: “The referral ranking engine 264 may include functionality in an embodiment for receiving a request to rank a list of job matches scored by the job match engine 262 with a match score weighted by the company referral score, and functionality to generate a short list of ranked jobs for the candidate. In an embodiment, the referral ranking engine 264 may include a job list generator 266 having functionality to generate the short list of matching jobs.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Brdiczka’s system and method for data mining messaging systems to discover references to companies with job opportunities matching a candidate (see Abstract), because Brdiczka’s system and method for generating a short list of matching jobs is a practical application of the combination of Ahn and Madhu.  
In regards to claims 13 and 19, they are rejected on the same grounds as claims 3 and 9. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Madhu as applied to independent claims 1 and 11 above, and further in view of US 2018/0211718 A1 to Heath (“Heath”. Eff. Filed on Jan. 5, 2018. Published on Jul. 26, 2018). 
In regards to claim 10, Ahn discloses the use of a database: 
(See Ahn, para. [0036]: “In operation 310, the access module 210 accesses a set of social network data on a social network system 10. The set of social network data may include a set of entity profiles and a set of user profiles. Each entity profile may have one or more associated user profiles. The access module 210 may access the set of social network data on a database of the social network system 10. Where the clustering machine 22 and the database (e.g., the database 16 and the database 18) are part of the social network system 10, the access module 210 may access the database (e.g., database 16 and database 18) directly to retrieve or otherwise access the set of social network data. In some embodiments, where the database is part of a system other than the social network system 10 or is remove from the clustering machine 22, the access module 210 accesses the set of social network data on the database by transmitting a request for at least a portion of the set of social network data and receiving at least a portion of the set of social network data (e.g., a set of user profiles and a set of entity profiles) or data representing associations among user profiles and entity profiles via a network (e.g., the internet).”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized features below, which are taught by Heath:
10. The computer implemented method of claim 1 further comprising cross- checking information provided by an entity with public data stored on a blockchain ledger.

(See Heath, para. [0123]: “Blockchain Technology, originally block chain, is a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data. By design, blockchains are inherently resistant to modification of the data. The Harvard Business Review describes it as "an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way." For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network collectively adhering to a protocol for validating new blocks. Once recorded, the data in any given block cannot be altered retroactively without the alteration of all subsequent blocks, which requires collusion of the network majority. Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains potentially suitable for the recording of events, medical records, and other records management activities, such as identity management, transaction processing, documenting provenance, food traceability or voting. The first blockchain was conceptualized in 2008 by an anonymous person or group known as Satoshi Nakamoto and implemented in 2009 as a core component of bitcoin where it serves as the public ledger for all transactions. The invention of the blockchain for bitcoin made it the first digital currency to solve the double spending problem without the need of a trusted authority or central server. The bitcoin design has been the inspiration for other applications. blockchain is a digitized, decentralized, public ledger of all cryptocurrency transactions. Constantly growing as `completed` blocks (the most recent transactions) are recorded and added to it in chronological order, it allows market participants to keep track of digital currency transactions without central recordkeeping. Each node (a computer connected to the network) gets a copy of the blockchain, which is downloaded automatically. Originally developed as the accounting method for the virtual currency Bitcoin, blockchains--which use what's known as distributed ledger technology (DLT)--are appearing in a variety of commercial applications today. Currently, the technology is primarily used to verify transactions, within digital currencies though it is possible to digitize, code and insert practically any document into the blockchain. Doing so creates an indelible record that cannot be changed; furthermore, the record's authenticity can be verified by the entire community using the blockchain instead of a single centralized authority.”)

Heath also teaches the use of an “importance score” of nodes in graph used in social media:

(See Heath, para. [0275]: “The resulting raw centrality value is then modified with the activity level of the author, i.e. the number of posts written by this person, and an importance score for the website where that author is active. Within graph theory and network analysis, there are various measures of the centrality of a vertex within a graph that determine the relative importance of a vertex within the graph. Betweenness is a centrality measure of a vertex within a graph. Vertices that occur on many shortest paths between other vertices have higher betweenness than those that do not. For instance, an influential author on a large website such as MySpace.RTM. will receive a higher influence score than the author of a little known blog.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Heaths’s system and method for using blockchain as a publicly accessible database in a system that includes the use of an “importance score” of nodes in graph used in social media, because Heath’s use of blockchain for a publicly accessible database “creates an indelible record that cannot be changed; furthermore, the record's authenticity can be verified by the entire community using the blockchain instead of a single centralized authority” (see Heath, para. [0123]).  
In regards to claim 20, it is rejected on the same grounds as claim 10. 




Response to Amendments
Re: Claim Objections
The objections to claims 1 and 11 are withdrawn, in response to Applicant’s amendments to the claims. 

Re: Claim Rejections - 35 USC § 112(b)
A new 35 USC § 112(b) rejection of claims 1-7, 9-17, and 19-20 has been added, as necessitated by the amendments to independent claims 1 and 11.
The 35 USC § 112(b) rejections of claims 3 and 13 are maintained. 
The Applicant did not amend the claims to overcome the rejection. 
Furthermore, the Examiner does not find the Applicant’s arguments in pages 7 and 8 of the response filed on Nov. 17, 2021 to be persuasive.
More specifically, the Applicant argues on page 8 of the response that:
It can be understood that both the aforementioned references define “big data” generally as amounts of data that are too large and extremely complex to be extracted and managed by traditional data processing technology. Therefore, one skilled in the art would understand that the term “big data technology” refers to software, utilities and machines that are designed to analyze, process, extract and manage the “big data”.

However, the pending claims do not recite what constitutes “traditional” “software, utilities and machines that are designed to analyze, process, extract and manage” data, nor what constitutes “non-traditional” “software, utilities and machines that are designed to analyze, process, extract and manage the ‘big data’”.
Moreover, the specification refers to “big data” in two places in para. [0027] of the specification (emphasis added):
“In yet another aspect of the present invention, the processing unit is operable to leverage big data technology to calculate an integrity score for a registered entity by analyzing information related to the registered entity.”

“Further, using big data algorithms, multiple such data points may be cross-referenced to predict, by the processing unit 102, one or more false statements or information from the entity.”

However, these disclosures in the specification fail to define what constitutes “big data technology” or “big data algorithms”.
The Applicant also argues on page 8 of the response that:
Furthermore, US Patent 10,244,119, granted on March 26, 2019, uses the term “big data technology” in Claim 1 without explicitly defining said term in the Specification. This term was not found to be indefinite during the prosecution of this patent. This shows that the examiner of US Patent 10,244,119 found the term “big data technology” to be well-known to those skilled in the art.

However, Based on the Examiner’s “Reasons for Allowance” in that application, the Examiner ignored the claimed feature “according to a big data technology” and did not give it patentable weight during the Examination.
Moreover, the Examiner interprets that the expression “big data technology” is not sufficiently defined in either the specification of the pending application nor in any of the references cited by the Applicant in the remarks filed Nov. 17, 2021, and therefore the expression remains “vague and indefinite”.
Therefore, the 35 USC § 112(b) rejections of claims 3 and 13 are maintained.

Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejections of claims 1-7, 9-17, and 19-20 are maintained. 
The Applicant argues in page 9 of the response filed on Nov. 17, 2021, that the amendments to the independent claims “describe how the importance score is calculated”. 
However, even with the newly added features, the independent claims 1 and 11 still fail to describe how the importance score is calculated. 
Moreover, in regards to Step 2B of the Alice/Mayo analysis, the newly added features to independent claims 1 and 11 merely recite insignificant extra-solution activity such as “obtaining” data, “verifying” that the obtained data matches the data of the requesting entity, or “correlating” attributes of requesting and requested entities. 
In addition, regarding the  “obtaining”, “verifying”, and “correlating” steps, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)[.]


Re: Claim Rejections - 35 USC § 102/103
The 35 USC § 103 rejections of claims 1-7, 9-17, and 19-20 have been amended, as necessitated by the amendments to the independent claims 1 and 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0114965 A1 to Balduzzi et al. 
Abstract: “Methods and systems are provided for triggering a social match analysis. A user device such as a network connected device scans for one or more entity identifiers via camera, microphone, or wireless signal receiver and initiates a request to a social matching system. The social matching system retrieves attribute information for each of the identified entities and performs a match analysis, scoring the potential matches and noting common attributes. A match analysis report is generated and returned to the originating requesting user device.”

US 2015/0269165 A1 to Work et al. 
Abstract: “A method and system for evaluating the reputation of a member of a social networking system is disclosed. Consistent with an embodiment of the invention, one or more attributes associated with a social networking profile of a member of a social network are analyzed. Based on the analysis, a ranking, rating or score is assigned to a particular category of reputation. When requested, the ranking, rating or score is displayed to a user of the social network.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a) . 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
January 23, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        January 24, 2022